Case 1:19-cv-02473-PKC Document 117 Filed 09/15/20 Page 1 of 2
Case 1:19-cv-02473-PKC Document 99 Filed 08/07/20 Page 1 of 2

EMERY CELL] BRINCKERHOFF ABADY WARD & MAAZEL LLP

RICHARD D. EMERY DIANE L. HOUR
AnpDREW G. CELLI, JR. ATTORNEYS AT LAW

MATTHEW D, SRINCKERHOFP 600 Fiera AVENUE AT ROCKEFELLER CENTER EMMA L. FREEMAN
JONATHAN 8. ABADY 10™ FLOOR DAVID BERMAN
EARLS. WARD NEw YORK, NeW YORK 10020 HARVEY PRAGER
ILANN M. MAAZEL Scout KATOVICH
HAL R, LIEBERMAN TEL: (212) 763-5000 MARISSA BENAVIDES
DANIEL F. KORNSTEIN PAX: (212) 763-5001 Nick BOURLANE
Q. ANDREW F, WILSON waww.ecbawm.com ANDREW K. JONDAHL
ELIZABETH 5, SAYLOR ANANDA BURRA
KATHERINE ROSENFELD MAX SELVER
DEBRA L. GREENBERGER

ZOE SALZMAN

SAM SHAPIRO

The application to file certain

exhibits under seal and with
August 7, 2020 redactions is provisionally granted.
By ECF SO ORDERED.

9/15/2020
The Honorable P. Kevin Castel

United States District Court A es
Southern District of New York ‘

500 Pearl Street _ P. Kevin Castel
New York, NY 10007 United States District Judge

Re:  Rosav.United States, No. 19 Civ. 2473 (S.D.N.Y.)
Dear Judge Castel:

On behalf of Plaintiffs, we write to request permission to file in redacted form and under
seal a letter motion to compel discovery from Defendant the United States of America (“United
States”), as weil as to file under seal Exhibits C and G-I to the Declaration of Andrew K. Jondahl
in support of that motion (“Jondahl! Declaration”). Pursuant to the Court’s Individual Rule 5.B,
Plaintiffs submit with this request, under seal, the proposed letter motion to compel, with
proposed redactions highlighted in yellow, and copies of Exhibits C and G-I to the Jondahl
Declaration.

Plaintiffs seek to redact the portions of their letter motion that describe the substance of
documents which the United States produced subject to the Privacy Act Order and Protective
Order entered by the Court on November 18, 2019 (“Protective Order’), Dkt. 66, attached as
Exhibits G and i to the Jondahl Declaration.

Exhibit G contains heavily redacted documents concerning allegations of misconduct
against certain Individual Defendants. Exhibit I contains heavily redacted documents concerning
the policies and procedures of the United States Marshals Service. Plaintiffs do not possess these
documents in unredacted form and attach them as they were produced by Defendants. Exhibits C
and H are emails exchanged between counsel for Plaintiffs and counsel for the United States that
discuss the substance of Exhibits G and I.

Plaintiffs do not concede that these documents were appropriately designated as subject
to the Protective Order, nor that they were properly redacted. However, the protections that

 
Case 1:19-cv-02473-PKC Document 117 Filed 09/15/20 Page 2 of 2
Case 1:19-cv-02473-PKC Document 99 Filed 08/07/20 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2

attach to these documents and the information within them are at the heart of the disputes raised
in Plaintiffs’ letter motion to compel. Plaintiffs therefore respectfully request that the Court
permit them to be filed under seal for the Court’s consideration of the motion.

Respectfully submitted,

/s

Tlann M. Maazel
Andrew K. Jondahl

c, All counsel of record (by ECF)

 

 
